department of the treasury internal_revenue_service washington d c uniform issue list jul set el iets tax_exempt_and_government_entities_division legend company m plan x - custodial c dear mr this is in response to correspondence dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you requested a letter_ruling regarding a distribution from plan x the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you were employed by company m you were a participant in plan x which was a retirement_plan maintained by company m for the benefit of its employees your entire account in plan x was comprised of ‘ shares of company m stock on december _you terminated from employment with company m prior to your separation you consulted with a financial advisor with custodian c after discussing various options regarding the pending plan x distribution it was determined that the distribution would qualify as a lump sum distribution and be eligible for the special tax treatment available for the net_unrealized_appreciation attributable to the company m securities the plan for distribution and you both agreed that you would elect to have your company m stock in plan x distributed directly to you _ you met with the financial advisor to formalize in august you met with your financial advisor and you began to finalize your plan to separate from employment with in december company m and on december completed the paperwork to establish a personal account with custodian c for the sole purpose of receiving your distribution from plan x after your separation_from_service you contacted company m concerning your retirement and requested written notification your understanding was that you would not receive written notification and all questions would be handled telephonically on january financial advisor to inquire as to how your plan x employer_securities should be titled your financial advisor told you to use custodian c for your benefit ira immediately after this conversation with your financial advisor you telephoned company m to initiate you contacted your page your plan x distribution during this conversation with a representative of company m you were informed that the election to roll over your plan x distribution into an individual_retirement_arrangement ira was irrevocable when the company m representative asked you for the titling information to be used for the stock in your plan x account you responded with the information given to you by your financial advisor on january your financial advisor realized that he gave you incorrect titling information for the stock you and your financial advisor contacted company m and requested that the titling information be changed on january the required written notification of your distribution options from plan x on january you and your financial advisor again contacted company m in an attempt to have you received the plan x distribution reclassified and the shares reregistered to you personally company m informed you that the distribution election was irrevocable your account balance of company m stock was distributed from company m on january you subsequently received your plan x distribution and rolled over this distribution into an ira on february based on these facts and representations you request a ruling that you be permitted to revoke the rollover election and treat the company m stock that was distributed as if it had been distributed directly to you from plan x as a lump sum distribution under sec_402 of the internal_revenue_code thus making the distribution eligible for special tax treatment under sec_402 of the code on your federal tax_return sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code sec_402 of the code defines and provides the rules applicable to rollovers from exempt trusts sec_402 of the code provides that if- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a_trust described in sec_401 shall not include any net_unrealized_appreciation in-employer securities attributable to amounts contributed by the employee page sec_402 of the code provides that in the case of any lump sum distribution which includes employer_securities there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of employer_securities sec_402 of the code defines the term lump sum distribution’ in part as a distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient on account of the employee’s death after the employee attains age on account of the employee’s separation_from_service or after the employee has become disabled from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 sec_1_402_c_-2 question answer-13 of the income_tax regulations provides that in order for a contribution of an etigible rollover_distribution to an individual_retirement_plan to constitute a rollover and thus to qualify for current exclusion_from_gross_income a distributee must elect at the time the contribution is made to treat the contribution as a rollover_contribution an election is made by designating to the trustee issuer or custodian of the eligible_retirement_plan that the contribution is a rollover_contribution this election is irrevocable once any portion of an eligible_rollover_distribution has been contributed to an individual_retirement_plan and designated as a rollover_distribution taxation of the withdrawal of the contribution from the individual_retirement_plan is determined under sec_408 rather than under sec_402 or sec_403 therefore the eligible_rollover_distribution is not eligible for the exclusion_from_gross_income for net_unrealized_appreciation on employer stock pursuant to sec_1_402_c_-2 of the regulations an employee’s election to treat a contribution of an eligible_rollover_distribution to an ira as a rollover_contribution is irrevocable therefore with regard to your ruling_request we conclude that you are not permitted to revoke the rollover election and treat the company m stock that was distributed as if it had been distributed directly to you from plan x as a lump sum distribution under sec_402 of the code and therefore the distribution is not eligible for special tax treatment under sec_402 of the code on your federal tax_return no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to sincerely yours la employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
